Order entered January 7, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01186-CV

                     CIBIL KURIAKOSE VADACKANETH, Appellant

                                              V.

         SEENA SEBASTIAN ASARIYATH A/K/A SEENA MATHEW, Appellee

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-19-02263

                                          ORDER
       Before the Court is appellant’s January 3, 2020 second motion for an extension of time to

file his amended opening brief. We GRANT the motion and ORDER the amended opening

brief be filed no later than February 3, 2020. We caution appellant that further extension

requests will be disfavored.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE